Opinion

PER CURIAM.
In this marital dissolution matter, the pro se defendant, Rose Li-Hwa Strobel, appeals from postjudgment orders issued by the court on May 5 and June 25, 2003, in connection with the dissolution of her marriage to the plaintiff, Kevin L. Strobel. On appeal, the defendant assails the court’s factual findings and asserts that the court abused its discretion in the various orders it entered. The defendant’s brief, however, is entirely devoid of any legal argument or reasoning. Although it is our policy to give leeway to pro se litigants regarding their adherence to the rules of this court, we are not willing to abide a complete disregard for the orderly presentation of issues on appeal. See Rosato v. Rosato, 53 Conn. App. 387, 390, 731 A.2d 323 (1999) (liberal policy afforded pro se litigants does not afford them license to disregard relevant rules of procedural and substantive law). In her rehashing of the factual issues that have beset these parties and their minor child, the defendant has not provided any basis for reversal of any of the court’s orders.
The judgment is affirmed.